Title: To Thomas Jefferson from John Griscom, 24 March 1824
From: Griscom, John
To: Jefferson, Thomas

New York
3mo 24th 1824In compliance with my request I have this morning gone over a file of catalogues of Chemical & Philosophical Apparatus of London & Paris I have selected such articles as my own experience, together with an Acquaintance with the chemical arrangements of most of our eastern Colleges, induces me to believe will be best adapted to the wants of your new Institution. The furniture of a Laboratory is just as indefinite as the furniture of a dwelling. Refinements in science like those in manners, convert luxuries into necessities; and the more acute the experimentalist, the greater his desire to multiply & to vary his instruments of research & illustration. It is very possible to make a parade of apparatus, even without indulging in things that are absolutely supernumerary; & a little display is by no means without its use, more especially before a popular conscience. I know not how well the amount at the foot of my list, may quadrate with your views. It would have been easy to enlarge it to double or treble the sum, without going beyond the example of many institutions;—at the same time. I have marked with an asterisk such articles as may be dispensed with, & probably without any consciousness of deficiency on the part of an audience. The operations of a Chemical Lecture Room may be greater facilitated by a judicious arrangement of its permanent fixtures, such as Air furnaces, floors, ventilations, drying ovens &c. but for these No specific directions can be given, without a knowledge of the locality.  I took no inconsiderable pains in London & Paris to make myself acquainted with the merits of different workmen in Phila apparatus; & the whole enquiry resulted in the conviction that we are more dependent on Europe than we need to be,—that many instruments constantly sought for abroad, can be just as well obtained at home. Hence, even I under the necessity of refurnishing my own rooms, I should endeavour to bring into contribution the talents of our own workshops, for the greater portion of the articles. We have here Two  glass houses in the Vicinity of this City, at which Chemical ware of almost any kind can be obtained, i e. made to order. We have also workers in brass & other metals qualified to execute many things as well as they need to be done. There are however various kinds of Apparatus that can be obtained better & cheaper in Europe, & some that are procurable no where but in London or Paris. But I do not comprehend from my letter that my opinion is asked of the best mode of expending your funds, & therefore fear that some of my remarks are superfluous.Wishing the very best success to thy paternal efforts in the establishment of the new University, I remain, with the highest respect & considerationthy friendJno GriscomP S. I ought to have stated that the prices which I have annexed to each article are in a great measure conjectural tho’ based upon actual experience. The allowance I consider upon the whole as liberal, tho a greater amount might easily be expended upon each instrument or class.